This is a companion case to that of Pope v. State, No. 12832, opinion this day handed down. The facts are substantially the same. Because apparently of kinship the witness Clark was not as full and explicit in his statement in this case as he was in the case against Pope, but we are of opinion there was sufficient evidence to justify the jury in the conclusion of guilt.
The State's motion for rehearing is granted, the judgment of reversal is set aside, and the judgment of the trial court is now affirmed.
Granted and case affirmed.